Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 1) A wiring duct plug for use mounted in a wiring duct in which a plurality of conductive lines are installed, the plug comprising: a rotatable rotator; a pair of non-movable electrode terminals; and a plurality of movable electrode terminals, rotating with the rotator and placed either at a connection position for electrically coupling the plurality of conductive lines to the pair of non-movable electrode terminals, or at a release position for releasing electrical connection, wherein, when placed at the connection position, among the plurality of movable electrode terminals, at least two but not all of the plurality of movable electrode terminals are capable of being directly coupled to corresponding ones  of the plurality of conductive lines, and are joined into one at a base end portion and coupled to one of the non-movable electrode terminals, and one or more of  remaining movable electrode terminals of the plurality of movable electrode terminals are capable of directly coupling to a corresponding one or more of remaining conductive lines and to the other non-movable electrode terminal.



Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/17/2021